By the Court.

McDonald, J.,
delivering the opinion.
There is no rule of law which prohibits a party to a suit from employing an attorney to execute a commission to take the depositions of witnesses. An attorney retained in the cause cannot aid as commissioner or be present at the execution of the interrogatories.
To a question propounded to a witness, “who are present at the execution of these interrogatories, and who of them is the feed counsel or agent for plaintiff in taking them ?” he answered, “no one is present but the commissioners and myself.”
The defendant objected to the reading of the evidence given by this witness, on the ground that he had not fully answered that question. We think the answer was quite sufficient. If the commissioners had both been paid for their trouble in taking them, that would not have disqualified them. Of what profit to the defendant would a fuller answer have been ? None at all.
The question was not what counsel employed in the case took the interrogatories, but what counsel or agent was employed to take them ? If commissioners are paid merely for the time and trouble of executing the commission, and are not employed to be paid on condition the evidence benefits the party, or on any such unjust and ne*190farious stipulation or understanding, there can be no objection to the evidence taken by him on the ground that he was paid for that service.
Judgment affirmed.